Citation Nr: 0938810	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  02-06 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the lumbar spine. 

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a disability 
manifested by chest pain, dizziness, shortness of breath, and 
blackout spells.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen claims for service connection for heart disease and 
a disability manifested by chest pain, dizziness, shortness 
of breath, and blackout spells.  Entitlement to a rating in 
excess of 10 percent for osteoarthritis of the lumbar spine 
was also denied.

In May 2004, the Veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The Veteran's appeal was previously before the Board in 
September 2003, December 2004, April 2006, and January 2009 
when the Board found that new and material evidence had been 
submitted to reopen the claims for entitlement to service 
connection for heart disease and a disability manifested by 
chest pain, dizziness, shortness of breath, and blackout 
spells.  The case was also remanded for further action by the 
originating agency and now has been returned to the Board for 
further appellate action.

In March 2008 the Veteran requested that his previously 
denied claim for entitlement to service connection for post 
traumatic stress disorder be reopened.  This claim is 
referred to the RO for adjudication.  

The question of entitlement to a total rating for 
compensation purposes based on individual unemployability is 
REMANDED to the RO via the Appeals Management Center and is 
discussed in the REMAND section of this decision.

FINDINGS OF FACT

1.  Throughout the claims period, the Veteran's low back 
disability has been manifested by limitation of motion that 
is no more than mild with flexion of the thoracolumbar spine 
to 75 degrees and a combined range of motion greater than 120 
degrees without muscle spasm, loss of lateral spine motion, 
neurologic impairment, or incapacitating episodes.

2.  The Veteran's current heart disease was not present in 
service or within one year of discharge from service and is 
not related to a disease or injury in service.  

3.  A disability manifested by chest pain, dizziness, 
shortness of breath, and blackout spells is not etiologically 
related to any incident of active duty service.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the lumbar spine are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2009). 

2.  Heart disease was not incurred or aggravated during 
active service, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1112(a), 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

3.  A disability manifested by chest pain, dizziness, 
shortness of breath, and blackout spells, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in January 2005 and May 2006, subsequent to 
the initial adjudication of the claims, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
an increased rating and service connection.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2006 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the August 2009 SSOC.  Therefore, any timing deficiency has 
been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
or suggested in the record.  Additionally, the Veteran was 
provided proper VA examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Increased Rating 

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33422 (2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  38 C.F.R. § 4.73, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2009).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Factual Background

Entitlement to service connection for arthritis of the lumbar 
spine was granted in a September 1987 rating decision with an 
initial 10 percent rating assigned, effective September 1, 
1987.  

Upon VA examination in November 2000 the Veteran complained 
of constant back pain without radiation to the lower 
extremities.  Range of motion testing showed flexion to 75 
degrees, extension to 30 degrees, and bilateral lateral 
flexion to 35 degrees.  There was also no tenderness of the 
thoracolumbar spine.  There were no bony or soft tissue 
abnormalities or muscle spasms.  Sensation was intact over 
the lower extremities, although the left foot had some areas 
of hyperesthesia and decreased sensation.  The examiner noted 
that the Veteran had recently undergone a bifemoral bypass to 
treat peripheral vascular disease.  Muscle strength of the 
lower extremities was full except for the left ankle which 
had strength of 3-4/5.  Deep tendon reflexes were present and 
equal.  X-rays of the lumbosacral spine were unchanged from 
pervious reports and showed mild degenerative changes.  The 
diagnosis was mild degenerative joint disease of the lumbar 
spine causing back pain.  

The Veteran was provided another VA examination in January 
2004.  He reported having daily low back pain and residual 
left leg pain from a previous femoral-popliteal bypass.  He 
was unable to sit or walk for more than 15 minutes and was 
unable to lift more than 5 pounds.  He last worked in March 
1999 as a security guard.  He had no flare-ups of low back 
pain.  

Physical examination of the lumbar spine indicated no 
tenderness, no spasm, and normal curvature.  Flexion was to 
90 degrees, with extension to 30 degrees, right rotation to 
50 degrees, left rotation to 65 degrees, and bilateral 
lateral bending to 30 degrees with pain.  There was no 
additional loss of motion upon repetitive testing.  The 
Veteran had decreased sensation in the lower extremities due 
to other injuries, full motor strength, and normal and equal 
deep tendon reflexes.  X-rays of the lumbar spine showed 
preserved disc spaces and unremarkable vertebral bodies.  

The Veteran testified during a May 2004 videoconference 
hearing that he experienced painful motion in his back and 
pain in his hips.  The pain also radiated into his leg and 
caused numbness.  He was not able to lift much weight and had 
muscle spasms of the back.  

The most recent VA examination was conducted in June 2005.  
The Veteran complained of infrequent mild back pain occurring 
with prolonged bending or heavy lifting.  He used over-the-
counter medication to treat his symptoms of back pain with 
occasional radiation into the left sacroiliac area.  Physical 
examination showed a normal back curvature without palpable 
spasm or tenderness.  Flexion was to 90 degrees, with 
extension to 30 degrees, bilateral rotation to 45 degrees, 
and bilateral lateral bending to 30 degrees.  

The Veteran expressed pain only at the extremes of lateral 
bending, left worse than right.  There were no additional 
limitations to range of motion due to pain, fatigue, 
weakness, or incoordination following repetitive use.  Deep 
tendon reflexes were 1+ equally in the lower extremities and 
strength and sensory responses were within normal limits.  
Straight leg testing was negative.  X-rays were essentially 
unremarkable.  The diagnosis was a normal examination of the 
lumbar spine with no degenerative changes on prior X-rays.

Analysis

Osteoarthritis of the Veteran's lumbar spine is currently 
rated as 10 percent disabling under Diagnostic Code 5242, 
degenerative arthritis of the spine.

The Veteran has not been found to have degenerative disc 
disease or intervertebral disc syndrome and his X-rays have 
shown well-persevered disc spaces.  In addition, he has not 
alleged and the evidence does not establish that he has 
experienced any incapacitating episodes requiring bedrest 
prescribed by a physician.  Therefore, he is not entitled to 
an increased rating on under Diagnostic Code 5293 or 5243.

Furthermore, separate evaluations are not warranted for 
neurological disabilities associated with the Veteran's back 
disability.  On examination here has been no evidence of 
radiculopathy or other neurologic abnormality associated with 
the Veteran's lumbar spine.  While some loss of sensation was 
noted at the January 2004 VA examination, this was attributed 
to injuries other than the Veteran's low back arthritis and 
all other neurologic findings have been within normal limits.  

With respect to whether a higher initial rating is warranted 
under the former or the current criteria due to limitation of 
motion, the evidence shows that the Veteran's range of motion 
was most limited at his November 2000 VA examination when 
flexion was measured to 75 degrees.  His combined range of 
motion was most limited at the January 2004 VA examination 
when it measured 295 degrees.  

With respect to the Deluca factors, the Board notes that the 
January 2004 and June 2005 VA examiners found that there was 
no additional loss of motion following repetitive use.  In 
addition, the Veteran only complained of pain at the June 
2005 VA examination at the extremes of lateral bending.  
Therefore, even when all functional limitations are 
considered, it is clear that the Veteran's low back 
disability is not manifested by limitation of motion that 
approximates moderate, forward flexion that is limited 
between 30 and 60 degrees, or a combined range of motion 120 
degrees or less.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59.

There is also no evidence of muscle spasm, loss of lateral 
spine motion, or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The January 2004 
and June 2005 VA examiners noted that the Veteran walked with 
a limp, but this was associated with his left leg vascular 
disease, not arthritis of the lumbar spine.  These examiners 
specifically found that the Veteran had no spasm and normal 
spinal contour.  They also reported normal ranges of lateral 
spine motion.

Therefore, it is clear that even when all pertinent 
disability factors are considered, the Veteran's low back 
disability does not approximate the criteria for an 
evaluation in excess of 10 percent under the new or old 
rating criteria.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.

Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The rating criteria contemplate the Veteran's disability.  
His lumbar spine osteoarthritis is manifested by symptoms 
such as limited painful motion and difficulties with 
prolonged standing, sitting, and walking.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is not warranted.

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that service connection is warranted for 
heart disease and a disability manifested by chest pain, 
dizziness, shortness of breath, and blackout spells as these 
symptoms initially manifested during active duty service.  

Service treatment records show several instances of 
complaints of dizziness beginning in July 1968.  Such 
complaints were usually associated with diagnoses of upper 
respiratory infections (URI) or abdominal complaints such as 
gastritis. 

Service records also show that the Veteran incurred head 
injuries in October 1971, September 1979, and during a 
January 1981 helicopter crash.  

The Veteran initially complained of chest pain in January 
1970 when a URI was diagnosed.  In January 1971, the Veteran 
reported to the emergency room with nonspecific psychosomatic 
complaints such as experiencing "spells."  A chest X-ray 
was negative for abnormalities, and anxiety was found to be 
the probable cause of the Veteran's tightness in his chest.  

The Veteran continued to complain of periods of dizziness and 
chest pain and underwent an EKG in October 1976 that was 
negative for abnormalities.  Similarly, he reported having 
chest pain in January 1982 and was provided an echocardiogram 
that was also normal.  Upon dental examination in September 
1983 he reported periods of shortness of breath and feeling 
paralyzed.  

In May 1986, the Veteran was provided a neurological 
consultation based on his reports of dizzy spells, blacking 
out, and chest pain.  The neurologist suspected that the 
Veteran's periods of intermittent lightheadedness and 
atypical chest pain were due to hyperventilation.  Also in 
May 1986, the Veteran was diagnosed as having a near syncope 
of unknown etiology after becoming dizzy in the mess hall. 

The Veteran was referred to the cardiac clinic in November 
1986 and provided a stress test that was normal.  An 
echocardiogram showed possible left ventricle hypertrophy 
that could be normal for the Veteran's age and a non-
specified T-wave abnormality.  The Veteran was diagnosed as 
having chest pain of musculoskeletal etiology without 
evidence of cardiac involvement, a systolic murmur not heard 
on examination, and a thickened left aortic valve of no 
pathologic significance.  

In January 1987 the Veteran was provided a physical 
examination by a Medical Board.  Another stress test was 
performed and the Veteran tested normal.  An echocardiogram 
showed normal left ventricle wall thickness and function and 
a fibrotic or calcified nodule on the left coronary cusp.  
The test was otherwise normal.  The Veteran was diagnosed as 
having chest pain of probably musculoskeletal etiology 
associated with dyspnea, although cardiac etiology could not 
be entirely ruled out.  A systolic ejection murmur, probably 
innocent flow, was also diagnosed.  

The post-service medical evidence establishes that the 
Veteran incurred multiple head injuries.  In June 1992 he was 
treated for a blow to the head after being hit at school, and 
in April 1993 he was treated for a syncopal episode and head 
injury after collapsing at the Department of Motor Vehicles.  

In April 1993 the Veteran was diagnosed as having 
hypertension while undergoing treatment for spinal 
disabilities.  A month later, in May 1993, he was seen at the 
mental health clinic of the Charleston VAMC when he reported 
experiencing episodes of not being able to move and feeling 
as if he was suffocating.  He stated that these symptoms had 
begun during his military service in Vietnam and had recently 
occurred in the motor vehicle department.  Probable panic 
attacks were diagnosed.  Panic attacks were again diagnosed 
in June 1993 and the Veteran stated that he was not 
interested in pursing treatment.  

In February 1996 the Veteran underwent screening at the VAMC 
for his complaints of severe chest pain.  A history of 
hypertension and atypical chest pain was noted.  A stress 
test evoked chest discomfort and an EKG was abnormal probably 
secondary to uncontrolled hypertension.  The etiology of the 
Veteran's atypical chest pain was unknown.  

The Veteran also reported symptoms of atypical chest pain in 
February 2000 at the VAMC, but refused to attend an ordered 
stress test. 

In June 2000 the Veteran was diagnosed as having peripheral 
vascular disease and severe ischemia in the bilateral lower 
extremities.  A June 2000 chest X-ray was normal.  An 
aortobifemoral bypass was performed in July 2000 to treat 
aortoiliac occlusive disease.  A July 2000 EKG indicated 
sinus tachycardia with nonspecific changes.

An EKG performed in October 2000 showed sinus bradycardia 
with sinus arrhythmia, counter clockwise rotation, and left 
ventricular hypertrophy.  

In February 2001 the Veteran was seen at the VAMC for a 
routine follow-up after recent vascular surgery.  He reported 
occasional left-sided chest pain with radiation to the left 
shoulder.  He denied any palpations or shortness of breath 
and stated that he often missed taking his blood pressure 
medications. 

A March 2002 chest X-ray performed in association with a VAMC 
Agent Orange examination that was negative for acute 
cardiopulmonary disease.  At the examination, the Veteran 
reported a history of elevated cholesterol since 2002 and a 
head injury in 1981.  Examination of the heart was normal.  

The Veteran testified at his May 2004 videoconference hearing 
that he was not employed and had been in receipt of Social 
Security compensation since his femoral bypass.  He also 
testified that he had experienced dizziness, blackout spells, 
and shortness of breath since service.  

In early July 2004 the Veteran was admitted to a private 
hospital with a diagnosis of new onset seizures or epilepsy.  
He had no prior history of seizures, but a previous history 
of head injuries was noted.  The Veteran also reported that 
he experienced periods where he was unable to move for 
approximately 10 minutes.  He was also diagnosed as having 
arteriosclerotic heart disease with aortofemoral surgery, and 
a 30 year history of smoking.  Following admission, a chest 
X-ray was performed that was negative for acute 
cardiopulmonary disease, and an MRI of the brain showed an 
occluded right internal carotid artery.  

The Veteran was provided a VA examination in June 2005.  He 
had undergone a successful femoral popliteal bypass and after 
review of the Veteran claims folders including service 
treatment records, the examiner concluded that the Veteran's 
vascular disease was not related to a hypertensive, cardiac, 
or cardio-vascular disease that had its onset during service. 

Records of private treatment dated May and June 2006 show 
that the Veteran complained of shortness of breath and 
underwent an emergency thorax CT that indicated chronic 
pulmonary obstructive disease (COPD).  A chest X-ray was 
unremarkable and an EKG showed normal sinus rhythm with some 
mild T-wave abnormalities.  There were no significant changes 
from previous studies.  Given the Veteran's history of heart 
disease, hypercholesterolemia, hypertension, and a history of 
smoking, he was admitted to the hospital for monitoring of 
cardiac enzymes.  

The Veteran's most recent VA examination was provided in May 
2009.  He was noted to have a history of intermittent chest 
pains, dizziness, and shortness of breath since military 
service.  The examiner determined that the Veteran's current 
chest pain may be cardiac in origin, but his complaints of 
chest pain noted during service were less likely as not the 
result of coronary artery disease due to its atypical nature 
and negative EKG in January 1987.  

Regarding dyspnea, the examiner found that COPD was a 
potential etiology.  As the Veteran did not complain of 
recurrent dyspnea on exertion during service, it was less 
likely as not that current dyspnea or COPD was incurred 
during military service.  The examiner did note that the 
Veteran's smoking, which he engaged in during service, was 
the likely cause of his respiratory problems.  

Finally, the examiner found that the Veteran's dizziness was 
consistent with an orthostatic etiology.  A component of 
carotid disease or seizure disorder could not be excluded, 
but as these disabilities were diagnosed recently they were 
less likely than not incurred during service.  The examiner 
also noted that the Veteran's complaints of dizziness during 
service were typically associated with URIs and 
gastrointestinal problems. 

Analysis

The record clearly shows a current diagnosis of heart 
disease.  In addition, the Veteran has been diagnosed as 
having several disabilities to account for his complaints of 
chest pain, dizziness, shortness of breath, and blackout 
spells including panic attacks, a seizure disorder, COPD, and 
carotid disease.  Service records also confirm complaints of 
these symptoms and cardiac treatment during active duty.  The 
Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
injury-are demonstrated.

The Veteran has reported a continuity of symptoms since 
service.  The history he has provided is to the effect that 
he has experienced chest pain, dizziness, and blackout spells 
since service, but that he did not seek treatment for these 
conditions until his April 1993 syncope episode, almost six 
years after his discharge from active duty service.  

The Veteran's reports of a continuity of symptomatology must 
be weighed against the clinical evidence of record, including 
the lack of treatment for the claimed disabilities until 
years after service, and the examination report of the May 
2009 VA examiner, who provided medical opinions against a 
nexus between the Veteran's current disabilities and his 
active duty service.  

With respect to heart disease, the May 2009 VA examiner 
determined that the Veteran's complaints of chest pain during 
service were not due to heart disease based on their atypical 
nature and the January 1987 EKG.  Service records also 
characterize the Veteran's chest pain as musculoskeletal in 
nature and chest X-rays and echocardiograms were consistently 
normal.  

The May 2009 VA examiner also provided medical opinions 
against a link between the Veteran's other symptoms and 
service, noting that they were due to recently diagnosed 
COPD, carotid disease, and seizure disorder.  The examiner 
also found that these underlying disabilities were not 
incurred during service.  Although the examiner attributed 
the Veteran's shortness of breath to smoking, service 
connection is prohibited for disabilities that result from 
the use of tobacco products. 38 U.S.C.A. § 1103 (West 2002).   

While the Veteran has been diagnosed as having 
cardiovascular-renal disease, there is no competent evidence 
demonstrating that this condition manifested to a compensable 
degree in service or during the presumptive period after 
service.  As noted above, the May 2009 examiner opined that 
the Veteran's complaints of chest pain during service were 
not cardiac in nature and were not due to heart disease.  
Therefore, presumptive service connection for heart disease 
under 38 C.F.R. § 3.307 and 3.309 is not warranted.

The Board has considered the statements and testimony of the 
Veteran linking his disabilities to service, but as a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed heart 
disease, and disabilities manifested by chest pain, 
dizziness, shortness of breath, and blackout spells were many 
years after his separation from active duty service.  In 
addition, there is no medical evidence that the Veteran's 
disabilities are related to active duty service.  The Board 
therefore concludes that the evidence is against a nexus 
between the Veteran's claimed disabilities and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims, and they 
are therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the lumbar spine with painful motion is 
denied. 

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for a disability manifested 
by chest pain, dizziness, shortness of breath, and blackout 
spells is denied.


REMAND

In its April 2006 and January 2009 remands, the Board 
referred the issue of entitlement to a total disability 
rating due to individual employability resulting from 
service-connected disability (TDIU) to the for adjudication.  
Since the last remand, the Court has held that TDIU is an 
element of all appeals for a higher initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2008).  The Veteran has alleged that he is 
unemployable due to his service connected disabilities.  The 
Board must remand the question of entitlement to TDIU to the 
agency of original jurisdiction for initial consideration.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (holding it is 
potentially prejudicial for the Board to adjudicate questions 
in the first instance).

The Court has also held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtainin an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work. 38 U.S.C. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  

Accordingly, this appeal is REMANDED for the following:

1.  The Veteran should be afforded a VA 
examination to evaluate the impact of his 
service connected disabilities 
(osteoarthritis of the lumbar spine, 
degenerative joint disease of the 
cervical spine with radiculopathy, 
hammertoe deformity of the right and left 
3rd toes, and ulnar neuritis) have on his 
ability to obtain and maintain gainful 
employment.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.

The examiner should provide an opinion as 
to whether the service connected 
disabilities, at least as likely as not 
(50 percent probability) prevent the 
Veteran from obtaining or maintaining 
gainful employment for which his 
education and occupational experience 
would otherwise qualify him.

2.  The agency of original jurisdiction 
(AOJ) should consider whether there is 
evidence of unemployability due to the 
service connected disabilities.  If so, 
the AOJ should refer the case to the 
Director of Compensation and Pension for 
consideration of entitlement to TDIU on 
an extraschedular basis under 38 C.F.R. 
§ 4.16(b) (2009)

3.  If the benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


